Citation Nr: 0303587	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for pseudofolliculitis barbae (PFB).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The case returns to the Board following remands to the RO in 
March 1998, September 1998, and March 2001.  

The Board notes that, in the March 2001 remand, the Board 
accepted the veteran's August 1999 statement as a notice of 
disagreement with the effective date for service connection 
for trichotillomania awarded in the January 1999 rating 
decision and instructed the RO to issue the veteran a 
statement of the case on the issue.  The RO issued a 
statement of the case in October 2001, provided the veteran 
with a VA Form 9, Appeal to Board of Veterans' Appeals, and 
instructed the veteran as to the steps needed to perfect his 
appeal.  Review of the claims folder fails to disclose a VA 
Form 9 or other correspondence acceptable as a substantive 
appeal received on that issue at the RO within the requisite 
time period or a written request for an extension of time in 
which to submit the appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2002).  
Therefore, the issue of entitlement to an earlier effective 
date for the award of service connection for trichotillomania 
is not properly before the Board.      

Also in the remand, the Board asked the RO to contact the 
veteran to clarify whether he alleges clear and unmistakable 
error (CUE) in a prior rating action concerning the 
disability rating for PFB.  The RO adjudicated the CUE claim 
in a May 2002 rating decision.  There is no indication from 
current review of the claims folder that the veteran has 
initiated an appeal of that decision.  Therefore, the issue 
is not currently before the Board.  

An August 2001 statement from the veteran expressed his 
desire for a rating greater than 10 percent for 
trichotillomania.  This statement is construed as a claim for 
an increased rating for the disability.  The matter is 
referred to the RO for any appropriate development and 
adjudication.  
 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Current medical evidence reveals only mild PFB with 
minimal lesions of very small size.  

3.  The veteran has the following service-connected 
disabilities: PFB, evaluated as 30 percent disabling; and 
trichotillomania, evaluated as 10 percent disabling.  The 
combined service-connected disability rating is 40 percent.

4.  The veteran reports his usual occupation as pipefitter 
with inability to work due to disability since 1991 or 1992 
due to service-connected disability.  He has a high school 
education and some college.  However, the record shows a work 
history through the present that includes employment in food 
service, as a laborer, and as a truck driver and 
loader/unloader.  The veteran also appears to be pursuing an 
apprenticeship in plumbing.  There is no current evidence 
showing that the veteran is unemployed or that he is unable 
to maintain substantially gainful employment.

5.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 (2002); 67 
Fed. Reg. 49,590 (July 31, 2002).  

2.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
June 1997 and January 1999 rating decisions, July 1997 and 
June 1999 statements of the case, and supplemental statements 
of the case dated from October 1997 through June 2002, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in October 2001, the RO explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to identify and 
secure evidence, listed the evidence currently of record, 
identified the types of additional evidence needed, and asked 
the veteran to identify and submit or authorize the release 
of such evidence.  Accordingly, the Board finds that the RO 
has provided the veteran with all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and several relevant medical 
examinations.  The veteran has submitted statements and 
evidence in support of his claim, but has not identified or 
authorized the release of any additional VA or private 
evidence.  The Board's own review of the claims folder finds 
no indication that pertinent evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is 
satisfied.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because all 
required notice and assistance has been afforded the veteran, 
there is no indication that the Board's present review of the 
claim will result in any prejudice.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for PFB in a September 
1993 rating decision.  At that time, it assigned a 10 percent 
disability rating.  On remand from an appeal to the Board, 
the RO increased the evaluation to 30 percent in a December 
1996 rating action.  A written statement dated in January 
1997 indicated that the veteran was satisfied with the 
evaluation, essentially withdrawing his appeal.  

In June 1997, the veteran submitted a claim for an increased 
rating for PFB.  He alleged that the skin disorder resulted 
in marked discoloration and color contrast, as well as a 
repugnant scar under the right eye.  He included two color 
photographs of the right side of his face.  In addition, he 
submitted copies of medical evidence considered at the time 
of the December 1996 rating decision, copies of service 
medical records, and an excerpt from a medical text 
describing the presentation and treatment of PFB.  

The RO denied the veteran's claim in a June 1997 rating 
decision.  The veteran timely appealed that decision.  

The veteran testified at a personal hearing in October 1997.  
He generally asserted that the PFB was severe.  It was mild 
if he let his beard grow out.  However, sometimes his job as 
a pipe fitter prohibited wearing a beard, e.g., when he had 
to wear a respirator.  The disability did not cause him to 
change jobs or affect his performance such that he was paid 
less money.  The veteran's wife stated that she had known the 
veteran for 10 years.  The skin disability had worsened in 
that time.  The skin had darkened and showed scarring.  She 
related that when the veteran did not shave, it adversely 
affected his appearance and, she believed, his ability to get 
certain types of jobs.  She added that, when he had a full 
beard, the respirator he used for work did not fit properly.  

In addition to duplicate medical evidence, the veteran 
submitted an excerpt from another medical text.  This excerpt 
described the presentation and treatment of dissecting 
folliculitis.   The February 1998 letter from the veteran's 
VA dermatologist did not address the current status of the 
veteran's PFB.  

In July 1998, the veteran submitted a TDIU claim form.  He 
related that his skin disability had affected his employment 
since February 1992, the date he last worked full-time and 
became too disabled to work.  He indicated that he did not 
leave his last job because of his disability.  He did not 
expect to receive disability retirement or workers 
compensation benefits.  The veteran's usual occupation was 
pipe fitter.  He was not presently employed.  He had applied 
for such work in May 1998.  He had completed high school and 
one year of college.  He denied any other education or 
training before he became too disabled to work.  However, he 
related that he completed a truck driving course in 1995.  
The veteran added that he had a back problem related to food 
service work at a VA medical facility.      

The veteran submitted another TDIU claim form in October 
1998.  At that time, he reported that his disability affected 
his full-time employment as of November 1991.  He last worked 
full-time in January 1992.  He denied receiving any education 
or training since being too disabled to work.  Otherwise, the 
veteran's information was unchanged.   

VA outpatient dermatology notes dated in October 1998 
indicated that the veteran plucked his facial hair and had a 
history of folliculitis.  He now had scars and keloids as a 
result.  He occasionally got pus out of an ingrown hair.  
Examination revealed some scalp [illegible], scale in the 
beard area with erythema, and broken hairs on the abdomen, 
left upper chest, and [illegible].  The assessment was 
trichotillomania with seborrheic dermatitis, which might be 
contributing to the pruritus and making him pluck hairs.   

In a January 1999 rating decision, the RO denied an increased 
evaluation for PFB and denied the claim for TDIU.    

In February 1999, the RO received records from the U.S. 
Department of Labor associated with the veteran's workers 
compensation claim.  The records reflected reports 
documenting multiple work-related orthopedic injuries from 
August 1990 to July 1993.  He was unemployed since the last 
injury.  An October 1995 report indicated that the veteran 
had a permanent partial disability due to back and lower 
extremity impairment.  It was noted that he was able to work 
in a limited capacity consistent with restrictions in place 
due to the disability.  

The veteran underwent a VA psychiatric examination in March 
1999.  He was recently diagnosed as having trichotillomania.  
When he was tense or anxious, he tended to pick at, play 
with, or pluck hairs in various parts of his body, i.e., 
scalp, axillae, abdomen, pubic region.  The examiner stated 
that the veteran provided some photographs of the affected 
areas and that they were part of the record.  No such 
photographs were located in the claims folder.  The veteran 
took Zoloft without benefit.  He alleged that his skin 
condition interfered with his ability to function as a 
pipefitter.  He worked at a shipyard until 1992, but was 
unable to wear a mask.  The veteran was unemployed.  He was 
married but separated.  He lived with his mother.  His 
friends were mostly through Alcoholics Anonymous.  He went to 
meetings twice a day.  On examination, the veteran was alert, 
well-oriented, and cooperative.  He took off his shirt to 
reveal splotchy patterns of lack of hair.  He did not appear 
depression or anxious.  There was no evidence of thought 
disorder.  The diagnosis was impulse control disorder, 
specifically trichotillomania.  The examiner characterized 
the disability as of a mild to moderate degree.  He assigned 
a Global Assessment of Functioning (GAF) score of 65.  

Additional VA medical records dated through March 1999 
reflected treatment for back pain and other orthopedic 
problems, as well as substance abuse.  He was having legal 
problems and had been unemployed.  Notes dated in March 1999 
indicated that the veteran had gotten a job and stopped 
coming to group therapy.  

Following the Board's March 2001 remand, the RO received 
several communications from the veteran.  These included 
copies of prior correspondence, copies of service and service 
medical records, copies of recent photographs of the veteran, 
and excerpts of medical texts concerning pseudofolliculitis 
and dermatologic lesions.  The photographs of the veteran 
generally showed different areas where he had plucked hairs 
from his body, rather than areas affected by PFB.  The 
veteran's correspondence also included a graphic purportedly 
demonstrating acceptable types of facial hair for a 
pipefitter.  It was indicated that facial hair was not 
permitted in any respirator seal area.  The veteran's 
September 2001 statement related that he was again taking an 
antidepressant for tricotillomania.  

A statement from a VA physician dated in January 2002 offered 
no comment as to current disability status from PFB or the 
veteran's employability.    

Pursuant to the Board's remand, the RO secured for the 
veteran a VA dermatology examination in January 2002.  He 
reported that the presence of facial hair prevented him from 
wearing the mask required for working as a pipefitter.  The 
examiner noted that the veteran's beard was neatly trimmed to 
approximately one-quarter inch long, which kept the PFB well 
controlled.  His scalp was not affected.  There were two 
lesions representative of PFB found on examination: one on 
the superior right beard area and one on the left upper neck 
within the beard area, both hyperpigmented and measuring two 
millimeters in size.  The examiner also reviewed photographs 
of the veteran taken from April 2001 to January 2002.  He 
identified three probable PFB lesions on the right cheek in 
April 2001 and one probable PFB lesion on the left cheek in 
January 2002.  The remaining lesions were the result of 
trichotillomania, which was the predominant condition.  The 
examiner commented that the PFB was well controlled because 
the veteran avoided close shaving.  He speculated that, if 
the veteran were required to shave closely, he would predict 
that the condition would become significantly worse.  

Also in January 2002, the veteran was afforded a VA 
psychiatric examination.  He described significant depression 
with low energy and appetite, as well as diminished self-
esteem, concentration, and sleep.  He had graduated from high 
school and had taken some college courses.  The veteran had 
worked at a shipyard but was unable to continue because 
wearing a mask aggravated his PFB.  He had also worked at VA 
in foodservice until he injured his back.  The veteran had a 
history of legal problems and substance abuse.  The examiner 
commented that the veteran was unshaven for perhaps one week 
and had a mustache.  Mental status examination revealed some 
constricted affect and emotional detachment, but was 
otherwise unremarkable.  The examiner noted that the veteran 
reported limited employment since hurting his back in 1993.  
He had problems with subsequent attempts at employment due to 
his back.  With respect to psychiatric status, the examiner 
stated that the veteran's current pattern of nervousness and 
picking at his skin appeared to be of moderately severe 
degree currently and had a significant negative impact on the 
veteran occupationally.  His quite severe industrial 
impairment appeared to be prominently related to his major 
depressive disorder.  The veteran also appeared to be very 
isolated and avoidant socially.  The examiner assigned a GAF 
score of 50.   

The RO obtained the veteran's VA treatment records dated 
through January 2002.  The records primarily document 
treatment for low back and left leg pain, as well as 
hypertension.  There was no treatment or evaluation related 
to PFB.  Notes dated in October 1999 indicated that he still 
worked as an over-the-road truck driver; notes dated in March 
2000 related that he had a job unloading trucks.  In August 
2000, he reported having a new job apparently involving heavy 
lifting.  It was subsequently noted that he was attempting to 
complete an apprenticeship in plumbing.    

Analysis

Increased Rating for PFB

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PFB is evaluated as 30 percent disabling by 
analogy to Diagnostic Code (Code) 7806.  38 C.F.R. § 4.118.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board notes that the RO issued its final supplemental 
statement of the case prior to the effective date of the 
amended regulations.  However, by correspondence dated in 
October 2002, the Board advised the veteran that the rating 
criteria had been amended, provided a copy of those 
amendments, noted that it intended to rely on the change in 
the regulation, and offered the veteran and his 
representative time in which to present additional evidence 
or argument relevant to the amendments.  The response from 
the veteran received in December 2002, which included 
duplicate copies of photographs already of record, indicated 
that he had no additional evidence to submit.  Accordingly, 
the Board may consider each version of the regulations 
without prejudice to the veteran.  Bernard, 4 Vet. App. at 
392-94.  

Under the previous version of Code 7806, eczema, a 30 percent 
rating is assigned for eczema with constant exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A maximum schedular rating of 50 percent is in order if there 
is disability with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disability is exceptionally repugnant.

Under the amended version of Code 7806, dermatitis or eczema, 
a 30 percent rating is assigned when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum schedular evaluation of 60 
percent is awarded when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  The disability may also be 
rated as disfigurement of the head, face, or neck (Code 7800) 
or scars (Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

The previous version of Code 7800 provides for a 30 percent 
rating for disfiguring scars of the head, face, or neck when 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 30 percent rating is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is awarded for disability 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Note 1 to Code 7800 lists 
the eight characteristics of disfigurement, for 
purposes of evaluation under § 4.118: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 
 
The Board notes that PFB may also be evaluated as analogous 
to dermatophytosis under Code 7813.  However, under the 
previous version of the diagnostic code, notes indicate that 
the disability is to be evaluated as eczema.  The amended 
version of the diagnostic code directs the evaluation of the 
disability as disfigurement of the head, face, or neck (Code 
7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for PFB.  38 C.F.R. § 4.3.  Current 
medical evidence shows that the veteran has few, very small 
(two millimeters) lesions associated with PFB on the face and 
neck.  The disability is otherwise well controlled and 
without other symptoms.  Thus, the overall disability picture 
does not more closely approximate the criteria for a 50 
percent rating under the previous version of Code 7806 or a 
60 percent rating under the amended version of Code 7806.  
Similarly, the evidence does not demonstrate the extent of 
disfigurement from PFB required for a 50 percent rating under 
either version of Code 7800.  38 C.F.R. § 4.7.  The Board 
emphasizes that the evidence, particularly the report of the 
January 2002 VA dermatology examination, shows that the 
majority of the lesions on the veteran's face result from 
behavior associated with trichotillomania, for which the 
veteran is separately service-connected and evaluated.  See 
38 C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).       

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated for his service-
connected PFB by the regular rating schedule.  VAOPGCPREC 6-
96.

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 
38 C.F.R. § 4.19; see Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Thus, the Board must evaluate whether there 
are circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
4 Vet. App. at 363.  See also 38 C.F.R. § 3.321(b)(1).

In this case, the veteran has the following service-connected 
disabilities: PFB, evaluated as 30 percent disabling; and 
trichotillomania, evaluated as 10 percent disabling.  The 
combined service-connected disability rating is 40 percent.  
Therefore, the percentage criteria for TDIU under 38 C.F.R. § 
4.16(a) are not met.  Thus, the remaining question is whether 
there is any basis for an extra-schedular award of TDIU.  The 
Board finds that there is not.   

The veteran has reported his usual occupation as pipefitter.  
Although he has also related that he became too disabled to 
work in 1991 or 1992, the record shows additional work 
thereafter in food service, as a laborer, and as a truck 
driver and loader/unloader.  He has a high school education, 
some college, and appears to be pursuing an apprenticeship in 
plumbing.  Thus, although the veteran alleges that his PFB 
interfered with his ability to work as a pipefitter, there is 
no current evidence showing that the veteran is unemployed or 
that he is unable to maintain substantially gainful 
employment as a result of service-connected disabilities.  
See Van Hoose, 4 Vet. App. at 363 (the issue is not whether a 
claimant is unemployed or has difficulty obtaining 
employment, but rather whether he is capable of performing 
the physical and mental acts required by employment).  
According to his VA treatment records, the veteran's primary 
disability appears to be associated with a history of 
numerous low back injuries, none of which are service 
connected.  Similarly, the January 2002 VA psychiatric 
examiner determined that the veteran's severe occupational 
impairment was primarily due to major depression, which is 
not service-connected.  Therefore, the Board finds that the 
criteria for awarding TDIU are not met on either a schedular 
or extra-schedular basis.  38 C.F.R. § 4.16.  The appeal is 
denied.  


ORDER

A disability rating greater than 30 percent for PFB is 
denied.  

Entitlement to TDIU is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

